department of the treasury internal_revenue_service washington d c contact person - contact number eo of e- jun date f uniform issue list legend p s ts u ve w dear sir or madam this is in reply to your rulings request of date on p's proposed transfers of all of its assets to s t u v and w pursuant to sec_507 of the internal_revenue_code p s t u v and w are exempt from federal_income_tax under sec_501 of the code and are private_foundations under sec_509 a of the code which are effectively controlled by the same persons p will transfer all of its assets to s t u v and w in the proportions of one-fourth to each of s and t and one-sixth to each of u v and w after the transfers p will notify the service of its intent to terminate its private_foundation_status under sec_509 of the code pursuant to sec_507 of the code p has no expenditure_responsibility grants outstanding under sec_4945 of the code the following rulings are requested the proposed transfers of p's assets to s t u v and w will qualify as transfers described in internal_revenue_code sec_507 b and will not constitute a termination of p's status as a private_foundation under internal_revenue_code sec_507 revenue code sec_507 c the proposed transfers of p's assets to s t u v and w wilt not result in any_tax under internal the transfers by p to organizations s t u v and w will not be treated as transfers to newly created p will treat its aggregate tax_benefit as having been transferred to s t u v and w in proportion to the assets transferred to each of s t u v and w p will treat the proposed transfers to s t u v and w as transfers of its assets subject_to the proportionate amount of any liability p may have incurred under chapter of the internal_revenue_code to the extent not satisfied by p as a result of the proposed transfers to s t v and w p's excess qualifying distributions carryovers for prior years as defined under internal_revenue_code sec_4942 will be transferred to s t u v and w in proportion to the assets transferred u subject p's foundation managers and disqualified persons with respect to revenue code sec_4941 or sec_4941 the proposed transfers to s t u v and w will not constitute acts of self-dealing and will not p to any_tax under internal the proposed transfers to therefore will not result in the imposition of tax under internal_revenue_code sec_4940 v and w will not give rise to net_investment_income and u s t the proposed transfers to s t u v and w will not constitute jeopardizing investments within the meaning of internal_revenue_code sec_4944 the proposed transfers to s t u v and w will not constitute taxable_expenditures and therefore will not subject p to tax under internal_revenue_code sec_4945 the proposed transfers to s t u v and w will not subject p to any_tax under internal revenue code sec_4942 a for failure to distribute income p will not have to exercise expenditure_responsibility with respect to the proposed transfers of asset sec_11 to s t u v and w as long as p disposes of all of its assets except for the information_return requirements for the year of the transfers p will not be required to file any information returns under internal_revenue_code sec_6033 for any taxable years subsequent to that in which the distribution occurs p will not be subject_to tax under internal_revenue_code sec_507 if revenue service of its intention to terminate its private_foundation_status in has no assets p informs the internal a jater taxable_year when it p will not be required to comply with the recordkeeping requirements of internal_revenue_code sec_4942 with respect to the proposed transfers after the transfer of all of its assets law sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for the charitable and or other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 c of the code are private_foundations subject_to the provisions of chapter of the code sec_507 a of the code and sec_1_507-1 b of the income_tax regulations provide that a private_foundation may voluntarily terminate its private_foundation_status by submitting to the internal_revenue_service a statement of its intention to voluntarily terminate its private_foundation_status pursuant to sec_507 and by paying any termination_tax under sec_507 of the code sec_507 of the code impose excise_tax on a private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal to the lower_of a the aggregate tax benefits that have resulted from the private foundation's exempt status under sec_501 or b the value of the net assets of the private_foundation sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including a significant disposition of or more of the transferor foundation's assets sec_1_507-3 of the regulations provides that in a transfer of assets from one private_foundation to one or more private_foundations pursuant to a reorganization each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor's aggregate tax benefits under sec_507 of the code sec_507 of the code indicates that the aggregate tax benefits of a private_foundation refer to the its exemption from federal_income_tax and of the deductions taken by its donors during its value of existence sec_1_507-1 of the regulations provides that a private_foundation which transfers all of its net assets is not required to file annual information returns required by sec_6033 of the code for subsequent tax years after its tax_year of such transfer when it has no assets or activities sec_1_507-3 of the regulations indicates that a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a transfer of its assets to another private_foundation pursuant to sec_507 of the code sec_1_507-3 a of the regulations provides that where a private_foundation has transferred all of is not required its assets to another private_foundation in a transfer under sec_507 of the code it to exercise expenditure_responsibility under sec_4945 of the code with respect to such transfer sec_1_507-3 i of the regulations provides that if a private_foundation transfers assets to one or more private_foundations which are effectively controlled directly or indirectly within the meaning of sec_1_482-1 of the regulations by the same persons who effectively control the transferor foundation each it were the transferor foundation for purposes of sec_4940 transferee foundation will be treated as if through and sec_507 through of the code each transferee is treated as its transferor in the proportion which the fair_market_value of the transferor's assets transferred to the transferee bears to the fair_market_value of all of the transferor's assets immediately before the transfer sec_1_507-3 ii of the regulations provides that a transfer of assets under sec_507 of its own final tax_year return as the code does not relieve the transferor private_foundation from filing required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets under sec_507 b of the code sec_1_507-1 and d of the regulations provide that a transferor foundation's transfer not constitute any termination of the transferor of assets under sec_507 of the code will foundation's private_foundation_status under sec_509 of the code sec_4940 of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 of the code an exempt_organization under sec_501 of the code is not a disqualified_person sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 of the code for the conduct of exempt purposes revrul_78_387 1978_2_cb_270 describes the carryover of a transferor private foundation's excess qualifying distributions under sec_4942 of the code where the transferor and the transferee foundations are controlled by the same persons under sec_1_507-3 of the regulations under that regulation the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by its share of the amount if any of the transferor foundation's excess qualifying distributions under sec_4942 of the code sec_4945 of the code imposes excise_tax on any private foundation's making of a taxable_expenditure under sec_4945 of the code sec_4945 d of the code requires that in order to avoid making a taxable_expenditure a transferor private_foundation must exercise expenditure_responsibility under sec_4945 of the code on its grants to another private_foundation sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring pre-grant inquiry and post-grant reports as to the grantee private_foundation on its uses of the grant sec_4945 of the code provides that a taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes sec_53_4945-6 c allows a private_foundation to transfer its assets to exempt_organizations under sec_501 c of the code including private_foundations pursuant to sec_507 of the code without the transfers being taxable_expenditures under sec_4945 of the code analysis p will transfer all of its assets to s t u v and w your requested rulings are discussed below under sec_1_507-3 of the regulations a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization or liquidation including a significant disposition of or more of the transferor private foundation's assets because p will transfer all of its assets p's transfers will be a significant disposition of its assets under sec_1_507-3 of the regulations and thus will be transfers under sec_507 of the code under sec_1_507-3 of the regulations p’s transfers of its assets under sec_507 of the code will not terminate p's private_foundation_status under sec_509 of the code under sec_1_507-4 of the regulations p's transfers of its assets under sec_507 b of the code will not result in foundation termination_tax under sec_507 of the code under sec_507 of the code and sec_1_507-3 of the regulations p's transfers of its assets pursuant to sec_507 of the code will not be considered transfers to newly created organizations of under sec_1_507-3 a i of the regulations upon p's transfer of all of its assets pursuant to section p's transferees s t u v and w will succeed to p's aggregate tax benefits under b of the code sec_507 of the code in proportion to the assets transferred to each under sec_1_507-3 of the regulations upon p's transfer of ail of its assets p's transferees s t u v and w will be responsible for any liabilities under chapter of the code of transferor p to the extent that p does not satisty such liabilities as in revrul_78_387 cited above after p transfers all of its assets p's excess qualifying_distribution carryover if any under sec_4942 of the code will carry over to p's transferees s t u v and w in proportion to the assets transferred to each and may be used by each transferee to meet its own distribution_requirements under sec_4942 of the code under sec_4941 of the code p's transfers of its assets will not be acts of self-dealing because p's transfers will be for exempt purposes under sec_501 of the code to organizations s t u v and w which are exempt from federal_income_tax under sec_501 of the code and which are not disqualified persons under sec_4946 of the code for purposes of sec_4941 of the code pursuant to sec_53_4946-1 a of the regulations under sec_4940 of the code p's transfers of its assets to s t u v and w will not result in any income or tax under sec_4940 of the code p's transfers of its assets to s t u v and w will be for exempt purposes under sec_501 of the code and will not be jeopardizing investments or result in tax under sec_4944 of the code under sec_53_4945-6 of the regulations private_foundation p can make transfers of its assets pursuant to sec_507 b of the code to exempt_organizations under sec_501 of the code including private_foundations without the transfers being taxable_expenditures under sec_4945 of the code thus p's transfers of its assets to s t u v and w will not be taxable_expenditures under sec_4945 of the code and will not subject p to tax under that section under sec_1_507-3 of the regulations p's transferees s t u v and w will be treated as their transferor p so that p's undistributed_income if any under sec_4942 of the code if not already distributed by p can be taken into account by p's transferees s t u v and w as part of their distribution_requirements under sec_4942 of the code thus because p's distribution_requirements under sec_4942 of the code will be met by p or by p's transferees on behalf of p p will not be subject_to tax under sec_4942 of the code for failure to distribute income for exempt purposes l sec_11 sec_1_507-3 of the regulations provides that where a private_foundation transfers alt of its assets to an exempt_organization under sec_501 of the code pursuant to sec_507 of the code it has no expenditure_responsibility requirement under sec_4945 of the code on such transfers thus p will not have to exercise expenditure_responsibility under sec_4945 of the code with respect to its transfer of all of its assets to sdollar_figure t u v and w under sec_1_507-1 b of the regulations p will no longer be required to file its annual return form_990-pf under sec_6033 of the code for any_tax years subsequent to its tax_year in which it transfers all of its assets p's filing of its voluntary notice of intent to terminate its private_foundation_status under sec_509 a of the code pursuant te sec_507 of the code will not result in any termination_tax under sec_507 of the code because under sec_507 e of the code the value of p's assets after it has transferred all of its assets will be zero under sec_1_507-3 of the regulations p' sec_4942 of the code if any will not apply after p has transferred all of its assets recordkeeping requirement under section accordingly we rule that p's transfers of alt of its assets to s t u v and w will qualify as transfers under sec_507 of the code and will not constitute a termination of p's status as a private_foundation under sec_509 of the code pursuant to sec_507 of the code p's transfers of assets to s t u v and w will not result in tax under sec_507 of the code p's transfers of assets to s t organizations u v and w will not be treated as transfers to newly created p will treat its aggregate tax benefits as having been transferred to s t u v and w in proportion to its assets transferred to each of s t u v and w p will treat the transfers to s t u v and w as transfers of its assets subject_to the proportionate amount of any liability p may have incurred under chapter of the internal_revenue_code to the extent not satisfied by p sec_4942 of the code will be transferred to transferred to each asa result of its transfers to s t u v and w p's excess qualifying distributions carryover under v and w in proportion to the assets u t s p's transfers of its assets to s t u v and w will not constitute acts of self-dealing and will not subject p's foundation managers or disqualified persons to tax under sec_4941 or sec_4941 of the code sec_4940 of the code p's transfers of its assets to s t u v and w will not result in investment_income or tax under zc sec_4944 of the code p's transfers of its assets to s t u v and w will not constitute jeopardizing investments under to tax under sec_4945 of the code p's transfers of its assets to s t u v and w will not constitute taxable_expenditures or subject p code p's transfers of its assets to s t u v and w will not subject p to tax under sec_4942 of the respect to its transfers of its assets because p will transfer all of its assets to s t u v and w p will not have to exercise expenditure_responsibility under sec_4945 of the code with except for the information_return requirements for its year of the transfers p will not be required to file information returns under sec_6033 of the code for tax years subsequent to that in which its distribution of all of its assets occurs service of pursuant to sec_507 of the code in a later tax_year when p has no assets p witl not be subject_to tax under sec_507 of the code if p informs the internal revenue its intention to terminate its private_foundation_status under sec_509 a of the code code with respect to its transfers after it transfers all of its assets p will not be required to comply with the recordkeeping requirements of sec_4942 of the because this letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_61 k of the code provides that this ruling letter may not be used or cited as precedent sincerely eigned garland cartes garland a carter manager exempt_organizations technical group
